Exhibit 10.1
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
This Amended and Restated Registration Rights Agreement (this “Agreement”),
dated as of April 7, 2010, is made and entered into by and among The Talbots
Inc., a Delaware corporation (the “Company”), BPW Acquisition Corp., a Delaware
corporation, (“BPW”), Perella Weinberg Partners Acquisition LP, a Delaware
limited partnership, and BNYH BPW Holdings LLC, a Delaware limited liability
company (each a “Sponsor” and together the “Sponsors”), the other parties listed
under “Holders” on the signature page hereto and any person or entity who
hereafter becomes a party to this Agreement as contemplated by Section 4.02 of
this Agreement (each such party, and each of the Sponsors, a “Holder” and
collectively the “Holders”).
 
RECITALS
 
 
WHEREAS, the Holders and BPW are parties to that certain Registration Rights
Agreement, dated as of February 26, 2008 (the “Registration Rights Agreement”);
 
WHEREAS, the Company, Tailor Acquisition, Inc. (“Merger Sub”) and BPW entered
into that certain Agreement and Plan of Merger, dated as of December 8, 2009, as
amended by that certain First Amendment to Agreement and Plan of Merger, dated
as of February 16, 2010 (the “Merger Agreement”), which contemplates the merger
of Merger Sub with and into BPW (the “Merger”);
 
WHEREAS, as contemplated by the Merger Agreement, the Company has made an offer
to exchange (the “Offer”) warrants to acquire shares of common stock of BPW, par
value $0.0001 per share (the “BPW Warrants”), in exchange for shares of common
stock of the Company, par value $0.01 per share (the “Company Shares”), or
warrants to acquire Company Shares;
 
WHEREAS, in connection with the Merger Agreement and the transactions
contemplated thereby, including the Merger and the Offer, the Company, the
Sponsors and BPW entered into that certain Sponsors’ Agreement, dated as of
December 8, 2009 (the “Sponsors’ Agreement”);
 
WHEREAS, pursuant to Section 6 of the Sponsors’ Agreement, the Company agreed
that the definition of “Registrable Security” included in Section 1.01 of the
Registration Rights Agreement would be amended to include the Company Shares to
be received by the Sponsors upon consummation of the Merger and the Offer;
 
WHEREAS, Section 4.05 of the Registration Rights Agreement provides that upon
the written consent of BPW and the Holders who hold at least sixty-six and
two-thirds percent (66 2/3%) of the Registrable Securities, compliance with any
of the provisions, covenants and conditions set forth in the Agreement may be
waived, or any of such provisions, covenants or conditions may be amended or
modified; and
 
WHEREAS, in connection with the Offer and the Merger, and pursuant to the
Sponsors’ Agreement, the Holders and BPW desire to add the Company as a party to
the Registration Rights Agreement, among other things, and enter into this
Agreement, pursuant to which the Company will grant the Holders certain
registration rights with respect to certain securities of the Company, as set
forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.01 Definitions.  The terms defined in this Article I shall have for all
purposes of this Agreement the respective meanings set forth below:
 
 
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (a) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in the light of the circumstances under which they
were made) not misleading, (b) would not be required to be made at such time if
the Registration Statement were not being filed, and (c) the Company has a bona
fide business purpose for not publicly making it.
 
“Board” shall mean the Board of Directors of the Company.
 
“Common Stock” shall have the meaning given in the Recitals hereto.
 
“Demand Registration” shall mean a demand registration described in
Section 2.01.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time, and the rules and regulations of the SEC promulgated
thereunder.
 
“Lock-up Period” shall mean the restrictions on transfer of Registrable
Securities set forth in Section 4 of the Sponsors’ Agreement, to the extent such
restrictions apply to the Holder of such Registrable Securities.


“Long-Form Registration” shall mean a Registration effected through the filing
with the SEC of a Form S-1 or any successor form or similar form for
registration under the Securities Act.
 
“Maximum Number of Shares” shall have the meaning given in Section 2.03(a).
 
 
2

--------------------------------------------------------------------------------

 
 
“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus not misleading.
 
“Person” shall mean a natural person, partnership, corporation, business trust,
association, joint venture or other entity or a government or agency or
political subdivision thereof.
 
“Piggyback Registration” shall mean a piggyback registration described in
Section 2.02.
 
“Pro Rata” shall have the meaning given in Section 2.03(a).
 
“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.
 
“Registrable Security” shall mean any Company Shares, received by the Sponsors
upon consummation of Offer and the Merger, pursuant to the Merger Agreement, and
any security of the Company issued or issuable with respect to any such Company
Shares by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, as to any particular Registrable Security,
such security shall be deemed to be a Registrable Security only if and so long
as it is also deemed to be a Transfer Restricted Security.
 
“Registration” shall mean a Demand Registration, whether such Demand
Registration is effected as a Long-Form Registration or a Short-Form
Registration, and a Piggyback Registration.
 
“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:
 
(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;
 
(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);
 
(c) printing, messenger, telephone and delivery expenses;
 
(d) reasonable fees and disbursements of counsel for the Company;
 
(e) reasonable fees and disbursements of all independent certified public
accountants of the Company incurred specifically in connection with such
Registration; and
 
 
3

--------------------------------------------------------------------------------

 
 
(f) reasonable fees and disbursements of one (1) counsel for the Requesting
Holders, which counsel shall be selected by the Requesting Holders holding a
majority of the Registrable Securities to be registered for offer and sale in
the applicable Registration.
 
“Registration Statement” shall mean any registration statement which covers
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.
 
“Requesting Holders” shall have the meaning given in Section 2.01.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and rules and regulations of the Commission promulgated thereunder.
 
“Short-Form Registration” shall mean a Registration effected through the filing
with the SEC of a Form S-3 or any successor form or similar form for
registration under the Securities Act.
 
“Sponsor” and “Sponsors” shall have the meaning given in the Recitals hereto.
 
“Transfer Restricted Security” shall mean an issued and outstanding security
that has not been sold to or through a broker, dealer or underwriter in a public
distribution or other public securities transaction or sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Rule 144 promulgated thereunder (or any successor rule)
other than Rule 144A.
 
“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an underwriter in a firm
commitment underwriting for distribution to the public.
 
ARTICLE II
REGISTRATIONS
 
2.01 Demand Registration.  Subject to the restrictions set forth below, if at
any time after the consummation of the Merger, the Company shall receive from
the Holders (the “Requesting Holders”) owning at least twenty-five percent (25%)
of the then outstanding shares of Registrable Securities as of the date of the
request, a written request to register at least fifteen percent (15%) of the
aggregate number of Registrable Securities owned by all of the Requesting
Holders as of the date of such request, then the Company will give notice of
such request to all Holders within ten (10) days of receiving such request and
shall effect as soon thereafter as practicable, and in any event within
forty-five (45) days of the receipt of such request, the Registration under the
Securities Act of all Registrable Securities which any Holder requests to be
registered, except as provided in Section 2.03 below.  The Company shall not be
obligated to effect, or to take any action to effect, any such Registration
pursuant to this Section 2.01:
 
 
4

--------------------------------------------------------------------------------

 
 
(a) During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a Company-initiated
Registration (provided that such effective date occurs after the date hereof);
provided that the Company has delivered notice of such Company-initiated
Registration to the Holders prior to its receipt of the Holders’ written request
for a Demand Registration and it continues to actively employ in good faith all
reasonable efforts to cause such Registration Statement to become effective; or
 
(b) if the Holders have requested an Underwritten Registration, the Company and
the Holders are unable to obtain the commitment of underwriters to firmly
underwrite the offer; or
 
(c) if in the good faith judgment of the Board, such Registration would be
seriously detrimental to the Company and the Board concludes, as a result, that
it is essential to defer the filing of such Registration Statement at such time,
and the Company shall furnish to such Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board,
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is, therefore, essential to defer the
filing of such Registration Statement.  In such event, the Company shall have
the right to defer such filing (except as provided in subparagraph (a) above)
for a period of not more than one hundred eighty (180) days after receipt of the
request of the Holders; provided, however, that the Company shall not defer its
obligation in this manner more than once in any 12-month period.
 
Notwithstanding the foregoing, the Company shall ensure that no such
Registration shall become effective with respect to any Registrable Securities
subject to an applicable Lock-up Period until after the expiration of the
applicable Lock-up Period.  Furthermore, the Company shall not be required to
effect more than three (3) Registrations, which may be either Long-Form
Registrations or Short-Form Registrations, under this Section 2.01 on behalf of
the Holders; provided, however, that a Registration shall not be counted for
such purposes unless such Long-Form Registration has become effective and all of
the Registrable Securities requested by the Requesting Holders to be registered
on behalf of the Requesting Holders in such Long-Form Registration have been
sold, in accordance with Section 3.01(a) of this Agreement; and provided,
further, however, that the Company will not be obligated to effect any such
Short-Form Registration:
 
(a) if Form S-3 is not available for such offering;
 
(b) if in the good faith judgment of the Board, such Registration would be
seriously detrimental to the Company and the Board concludes, as a result, that
it is essential to defer the filing of such Registration Statement at such time,
and the Company shall furnish to such Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board,
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is, therefore, essential to defer the
filing of such Registration Statement.  In such event, the Company shall have
the right to defer such filing (except as provided in subparagraph (a) above)
for a period of not more than one hundred eighty (180) days after receipt of the
request of the Holders; provided, however, that the Company shall not defer its
obligation in this manner more than once in any 12-month period;
 
 
5

--------------------------------------------------------------------------------

 
 
(c) if the Company has effected one (1) Short-Form Registration within the six
(6) month period prior to the current request for Short-Form Registration; or
 
(d) if the Registrable Securities to be covered by such registration statement
do not, in the aggregate, exceed $500,000.
 
2.02 Piggyback Registration.  Each time the Company decides to file a
Registration Statement under the Securities Act (other than on Forms S-4 or S-8
or any successor form for the registration of securities issued or to be issued
in connection with a merger or acquisition or employee benefit plan), the
Company shall give written notice thereof to the Holders as soon as practicable
but in no event less than ten (10) business days before the intended filing
date, which notice shall disclose the amount and type of securities to be
included in such Registration Statement, the intended method(s) of distribution
and the name of the proposed managing underwriter or underwriters, if any.  The
Company shall include in such Registration Statement such Registrable Securities
for which it has received written requests for registration within ten (10)
business days after such written notice has been given, except as provided in
Section 2.03 below.  Notwithstanding the foregoing, the Company shall not
include in such Registration Statement any Registrable Securities that are
subject to an applicable Lock-up Period.
 
2.03 Registration Cutback.
 
(a) Demand Registration Cutback.  If the managing underwriter or underwriters
for a Demand Registration that is to be an Underwritten Offering advises the
Company and the Requesting Holders in writing that the dollar amount or number
of shares of Registrable Securities which the Requesting Holders desire to sell,
taken together with all other shares of Common Stock or other securities which
the Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Requesting Holders (pro rata among the
Requesting Holders based, for each such holder, on the percentage derived by
dividing (x) the number of Registrable Securities which such holder has
requested to include in such Demand Registration by (y) the aggregate number of
Registrable Securities which all such holders have requested to include) (such
proportion is referred to herein as “Pro Rata”) that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (iii) third, to
the extent that the Maximum Number of Shares have not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other securities
for the account of other Persons that the Company is obligated to register
pursuant to written contractual arrangements with such Persons, Pro Rata, and
that can be sold without exceeding the Maximum Number of Shares; and (iv)
fourth, to the extent that the Maximum Number of Shares have not been reached
under the foregoing clauses (i), (ii), and (iii), securities that other security
holders of the Company desire to sell, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Piggy-Back Registration Cutback.  If the managing underwriter or
underwriters for a Piggy-Back Registration that is to be an Underwritten
Offering advises the Company and the holders of Registrable Securities in
writing that the dollar amount or number of shares of Common Stock which the
Company desires to sell, taken together with shares of Common Stock, if any, as
to which registration has been demanded pursuant to written contractual
arrangements with Persons other than the holders of Registrable Securities
hereunder, the Registrable Securities as to which registration has been
requested under Section 2.02, and the shares of Common Stock, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration:
 
(i) If the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities, if any,
comprised of Registrable Securities, Pro Rata, as to which registration has been
requested pursuant to Section 2.02, that can be sold without exceeding the
Maximum Number of Shares; and (C) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A) and (B), the
shares of Common Stock or other securities for the account of other Persons that
the Company is obligated to register pursuant to written contractual piggy-back
registration rights with such Persons, pro rata, and that can be sold without
exceeding the Maximum Number of Shares; and
 
(ii) If the registration is a “demand” registration undertaken at the demand of
Persons other than the holders of Registrable Securities, (A) first, the shares
of Common Stock or other securities for the account of the demanding Persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; (C) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock or
other securities, if any, comprised of Registrable Securities, Pro Rata, as to
which registration has been requested pursuant to this Section 2.02, that can be
sold without exceeding the Maximum Number of Shares; and (D) fourth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B) and (C), the shares of Common Stock or other
securities for the account of other Persons that the Company is obligated to
register pursuant to written contractual arrangements with such Persons, pro
rata, that can be sold without exceeding the Maximum Number of Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
2.04   Cancellation of Registration.  A majority of the Requesting Holders shall
have the right to cancel a proposed Registration of Registrable Securities
pursuant to Section 2.01 when, (i) in their discretion, market conditions are so
unfavorable as to be seriously detrimental to an offering pursuant to such
Registration or (ii) the request for cancellation is based upon material adverse
information relating to the Company that is different from the information known
to the Requesting Holders at the time of their written request for a Demand
Registration.  Such cancellation of a Registration shall not be counted as one
of the three (3) Registrations provided for in Section 2.01 above.
 
2.05   Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
Holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the Holders of the expiration of any period during which it exercised its
rights under this Section 2.05.


ARTICLE III
COMPANY PROCEDURES
 
3.01 General Procedures.  If and whenever the Company is required to register
Registrable Securities, the Company will use its best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
will as expeditiously as possible:
 
(a) prepare and file with the SEC as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until the Registrable Securities covered by such Registration
Statement have been sold;
 
(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement, and such supplements to the Prospectus, as may be
requested by the Holders or any underwriter of Registrable Securities or as may
be required by the rules, regulations or instructions applicable to the
registration form used by the Company or by the Securities Act or rules and
regulations thereunder to keep the Registration Statement effective until all
Registrable Securities covered by such Registration Statement are sold in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;
 
 
8

--------------------------------------------------------------------------------

 
 
(c) deliver to the Holders and the underwriters, if any, without charge, as many
copies of each Prospectus (and each preliminary prospectus) as such Persons may
reasonably request (the Company hereby consenting to the use of each such
Prospectus (or preliminary prospectus) by the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus (or preliminary prospectus)),
and a reasonable number of copies of the then-effective Registration Statement
and any post-effective amendments thereto and any supplements to the Prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);
 
(d) prior to any public offering of Registrable Securities, register or qualify
or cooperate with the Holders, the underwriters, if any, and their respective
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as such selling Holders or underwriters may designate in writing
and do anything else necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to general service of process in
any such jurisdiction where it is not then so subject;
 
(e) cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;
 
(f) provide a transfer agent or warrant agent, as applicable, and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement;
 
(g) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;
 
(h) at least three (3) days prior to the filing of any Registration Statement or
prospectus or any amendment or supplement to such Registration Statement or
prospectus or any document that is to be incorporated by reference into such
Registration Statement or prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;
 
(i) notify the Holders at any time when a prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus (or preliminary
prospectus) included in such Registration Statement, as then in effect, includes
a Misstatement, and then correct such Misstatement as set forth in Section 3.04;
 
 
9

--------------------------------------------------------------------------------

 
 
(j) permit a representative of the Holders, the underwriters, if any, and any
attorney or accountant retained by such Holders or underwriter to participate,
at each such Person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;
 
(k) obtain a “cold comfort” letter from the Company’s independent public
accountants in the event of an Underwritten Registration, in customary form and
covering such matters of the type customarily covered by “cold comfort” letters
as the managing underwriter may reasonably request, and reasonably satisfactory
to a majority in interest of the participating Holders;
 
(l) on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
underwriter may reasonably request and as are customarily included in such
opinions, and reasonably satisfactory to a majority in interest of the
participating Holders;
 
(m) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;
 
(n) make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement which satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(o) if the Registration involves the registration of Registrable Securities
involving gross proceeds in excess of $100,000,000, use its reasonable efforts
to make available senior executives of the Company and its subsidiaries to
participate in customary “road show” presentations that may be reasonably
requested by the underwriter in any Underwritten Offering; and
 
(p) otherwise cooperate reasonably with, and take such customary actions as may
reasonably be requested by the Holders, in connection with such Registration.
 
3.02 Registration Expenses.  The Registration Expenses of all Registrations
shall be borne by the Company.  It is acknowledged by the Holders that the
Holders will bear all incremental selling expenses relating to the sale of the
Registrable Securities, such as underwriters’ commissions and discounts,
brokerage fees, underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all fees and expenses of any legal
counsel representing the Holders.
 
 
10

--------------------------------------------------------------------------------

 
 
3.03 Requirements for Participation in Underwritten Offerings.  No Person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (b) completes and executes
all questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.
 
3.04 Suspension of Sales.  Upon receipt of written notice from the Company that
a Registration Statement or Prospectus (or preliminary prospectus) contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus (or preliminary prospectus) correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as practicable after the time of such notice), or until it
is advised in writing by the Company that the use of the Prospectus (or
preliminary prospectus) may be resumed.
 
3.05 Reporting Obligations; Rule 144.  As long as any Holder shall own
Registrable Securities, the Company, at all times while it shall be reporting
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided, however, that any such
reports filed with the SEC on EDGAR may be considered furnished for the purposes
of this Section 3.05.  The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell shares of Common Stock held by
such Holder without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act
(“Rule 144”).  Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.
 
3.06 Indemnification.
 
(a) The Company agrees to indemnify, to the extent permitted by law, the Holder
of Registrable Securities, its officers and directors and each Person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information or affidavit furnished in writing to
the Company by or on behalf of such Holder expressly for use therein.  The
Company will indemnify the underwriters, their officers and directors and each
Person who controls such underwriters (within the meaning of the Securities Act)
to the same extent as provided above with respect to the indemnification of the
Holder.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder will furnish to the Company
in writing such information and affidavits as the Company reasonably requests
for use in connection with any such Registration Statement, Prospectus or
preliminary prospectus or any amendment thereof or supplement thereto, and, to
the extent permitted by law, will indemnify the Company, its directors and
officers and agents and each Person who controls the Company (within the meaning
of the Securities Act) against any losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees) resulting from any untrue
statement of material fact contained in the Registration Statement, Prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by or on behalf of such Holder expressly for
use therein; provided, however, that the obligation to indemnify will be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities will be in
proportion to and limited to the gross proceeds received by such Holder from the
sale or Registrable Securities pursuant to such Registration Statement.  The
Holders of Registrable Securities will indemnify the underwriters, their
officers, directors and each Person who controls such underwriters (within the
meaning of the Securities Act) to the same extent as provided above with respect
to indemnification of the Company.
 
(c) Any Person entitled to indemnification herein will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.  No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of securities.  The Company and
each Holder of Registrable Securities participating in the offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.
 
(e) If the indemnification provided for in this Section 3.06 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 3.06(e) shall be limited to the
amount of the gross proceeds received by such Holder in the offering giving rise
to such liability.  The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections (a) through (c) above, any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding.  The parties hereto agree that
it would not be just and equitable if contribution pursuant to this Section
3.06(e) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 3.06(e).  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 3.06(e) from any Person who was not guilty
of such fraudulent misrepresentation.
 
ARTICLE IV
MISCELLANEOUS
 
4.01 Notices.  Any notice or communication under this Agreement must be in
writing and given by (a) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (b) delivery in person or by courier service providing
evidence of delivery, or (c) transmission by telecopy.  Each notice or
communication that is mailed, delivered, or transmitted in the manner described
above shall be deemed sufficiently given, served, sent, and received, in the
case of mailed notices, on the third business day following the date on which it
is mailed and, in the case of notices delivered by hand, courier service, or
telecopy, at such time as it is delivered to the addressee (with the delivery
receipt or the affidavit of messenger) or at such time as delivery is refused by
the addressee upon presentation.  Any notice or communication under this
Agreement must be addressed to the addressee at the address set forth below such
Person’s signature on the signature pages to this Agreement.  Any party may
change its address for notice at any time and from time to time by written
notice to the other parties hereto, and such change of address will become
effective thirty (30) days after delivery of such notice as provided in this
Section 4.01.
 
 
13

--------------------------------------------------------------------------------

 
 
4.02 Assignment; No Third Party Beneficiaries.
 
(a) This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned by the Company in whole or in part. Prior to the
expiration of the Lock-up Period, this Agreement and the rights, duties and
obligations of the Holders hereunder may be assigned by any Holder of
Registrable Securities in conjunction with and to the extent of any valid
transfer of such Registrable Securities by any such Holder. Following the
expiration of the Lock-up Period, only the Sponsors may assign or delegate their
rights, duties and obligations hereunder in conjunction with and to the extent
of any valid transfer of the Registrable Securities held by the Sponsors.
 
(b) No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 4.01 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 4.02 shall be null and void.
 
(c) This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and their respective successors and
the permitted assigns of the Holders or of any assignee of the Holders. This
Agreement is not intended to confer any rights or benefits on any persons not a
party hereto other than as expressly set forth in this Section 4.02.
 
4.03 Counterparts.  This Agreement may be executed in multiple counterparts
(including facsimile counterparts), each of which shall be deemed an original,
and all of which together shall constitute the same instrument, but only one of
which need be produced.
 
4.04 Governing Law; Venue.  NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY
BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.
 
 
14

--------------------------------------------------------------------------------

 
 
4.05 Amendments and Modifications.  Upon the written consent of the Company and
the Holders who hold at least sixty-six and two-thirds percent (66 2/3%) of the
Registrable Securities, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected.  No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company.  No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.
 
4.06 Other Registration Rights.  The Company will not grant to any Person the
right to require the Company to register any equity securities of the Company,
or any securities convertible or exchangeable into or exercisable for such
securities, which conflicts with the registration rights granted hereunder.
 
4.07 Termination.  This Agreement shall terminate and the registration rights
granted hereunder shall expire on the date that is five (5) years after the date
hereof; provided that such termination and expiration shall not affect
registration rights exercised prior to such date; provided, further that the
provisions of Section 3.06 shall survive any such termination.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.
 

  COMPANY:          
THE TALBOTS, INC.
a Delaware corporation
         
 
By:
/s/ Richard T. O'Connell, Jr.       Name: Richard T. O'Connell, Jr.       Title:
Executive Vice President      
Address:    One Talbots Drive
     
Hingham, MA 02043
 


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
BPW ACQUISITION CORP.,
a Delaware corporation
         
 
By:
/s/ Richard T. O'Connell, Jr.       Name: Richard T. O'Connell, Jr.       Title:
Vice President      
Address:   c/o Talbots, Inc.
      One Talbots Drive      
Hingham, MA 02043
 

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  HOLDERS:          
PERELLA WEINBERG PARTNERS ACQUISITION LP,
a Delaware limited partnership
         
 
By:
PWP Acquisition GP LLC, its general partner            
By:
/s/ Gary S. Barancik      
Name: Gary S. Barancik
      Title: Authorized Person       Address:            
BNYH BPW HOLDINGS LLC,
a Delaware limited liability company
           
By:
/s/ Gary S. Barancik      
Name: Gary S. Barancik
      Title: Authorized Person       Address:            
By:
/s/ Roger W. Einiger       Roger W. Einiger       Address:            
By:
/s/ J. Richard Fredericks       J. Richard Fredericks       Address:            
By:
/s/ Wolfgang Schoellkopf       Wolfgang Schoellkopf      
Address:
 


 
 
 
 
 

--------------------------------------------------------------------------------

 